899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lester WARE, also known as Larry Lester, Defendant-Appellant.
Nos. 90-3008, 90-3212 and 90-3213.
United States Court of Appeals, Sixth Circuit.
April 11, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges;  and JOHN FEIKENS, Senior District Judge*

ORDER

2
The defendant appeals his jury conviction for conspiracy to distribute cocaine.  The district court entered the judgment and commitment order on December 22, 1989.


3
Pursuant to Rules 4(b) and 26(a), Fed.R.App.P., the defendant had until January 2, 1990, in which to file a notice of appeal.


4
On December 28, 1989, defendant's counsel filed a notice of appeal which resulted in Case No. 90-3008 herein.  On January 4, 1990 and January 8, 1990, the defendant filed pro se notices of appeals which resulted in Cases Nos. 90-3212 and 90-3213, respectively.  The latter two appeals are untimely.  The first appeal, however, is timely and imparts full jurisdiction to this Court for review of the defendant's conviction and sentence.


5
It is therefore ORDERED that Cases Nos. 90-3212 and 90-3213 are dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Case No. 90-3008 shall continue upon this court's docket.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation